Exhibit 10.2

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

FIRST AMENDMENT TO

COLLABORATION AGREEMENT

 

 

This First Amendment (“First Amendment”) to the Collaboration Agreement (the
“Agreement”) by and between F. Hoffmann-La Roche Ltd, with an office and place
of business at Grenzacherstrasse 124, 4070, Basel, Switzerland, and Hoffmann-La
Roche Inc., with an office and place of business at 150 Clove Road, Suite 8,
Little Falls, New Jersey 07424, U.S.A. (together, “Roche”), on the one hand, and
Foundation Medicine, Inc., with an office and place of business at 150 Second
Street, Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,”
and collectively, the “Parties”), is entered into by and between the Parties and
shall be considered effective as of the 6th of April, 2016 (the “First Amendment
Effective Date”). Capitalized terms used in this First Amendment and not
otherwise defined herein are used with the meanings ascribed to them in the
Agreement.

 

 

1.

Section 1.4.  Section 1.4 of the Agreement is hereby replaced with the
following:

“1.4Select Biomarker ctDNA Validation

The term “Select Biomarker ctDNA Validation” shall mean an analytical validation
[…***…].”

 

2.

Section 1.27.  Section 1.27 of the Agreement is hereby replaced with the
following:

“1.27

Excepted Activities

The term “Excepted Activities” shall mean

 

(i)

[…***…]

 

(ii)

[…***…]

 

(iii)

[…***…]

 

(iv)

[…***…]

 

(v)

[…***…].”

 

 

3.

Section 3.2.4.  The first paragraph of Section 3.2.4 of the Agreement is hereby
replaced with the following:

“3.2.4Responsibilities of the Parties

FMI will work with Roche in accordance with the R&D Plan to develop the
Immuno-Biomarker Discovery Platform, perform Signature Identification, and, as
requested by Roche, develop Immuno Clinical Study Assays.  Except for the
contracts listed on Appendix 3.2.4, the Parties will meet and discuss existing
contracts for activities that fall within Section 1.27(i) and enact a plan for
winding-down such contracts, where appropriate.”

***Confidential Treatment Requested***

1

 

--------------------------------------------------------------------------------

 

 

5.

Section 3.3.4.  Section 3.3.4 of the Agreement is hereby replaced with the
following: 

 

“3.3.4Responsibilities of the Parties

FMI shall, subject to all terms and conditions of this Agreement, use
Commercially Reasonable Efforts to Develop the Initial Roche ctDNA Assay and
complete the Select Biomarker ctDNA Validation in accordance with the R&D Plan.
FMI will work with Roche in accordance with the R&D Plan to develop ctDNA Assays
(including completion of the Select Biomarker ctDNA Validation).”

 

 

6.

New Section 8.2.3.  New Section 8.2.3 is added to the Agreement as follows:

 

“8.2.3Fees for Other Services

Roche shall pay FMI for performance of other services relating to Roche’s use of
Sample Profiling, including, without limitation, preparation of submissions to
Regulatory Authorities in support of Roche programs, in accordance with the
terms specified in the relevant Task Order, which terms shall not be
inconsistent with the terms and conditions of this Agreement.”

 

 

5.

Section 7.  The first paragraph of Section 7 of the Agreement is hereby replaced
with the following:

 

“Subject to the Related Agreements, and except as provided under a relevant Task
Order under the Molecular Information Platform Program, FMI, […***…] shall use
Commercially Reasonable Efforts to pursue all regulatory affairs related to its
products and services developed under this Agreement (collectively, “Products
and Services”) in the Territory including the preparation, filing and
maintenance of applications for regulatory approval, as well as any or all
governmental approvals required to develop, have developed, make, have made,
use, have used, manufacture, have manufactured, import, have imported, sell and
have sold such Products and Services. Subject to the Related Agreements, FMI
shall be responsible for pursuing, compiling and submitting all regulatory
filing documentation, and for interacting with regulatory agencies, for all
Products and Services in all countries in the Territory. Subject to the Related
Agreements, FMI or its Affiliates shall own and file in their discretion all
regulatory filings and Regulatory Approvals for all Products and Services in all
countries of the Territory. FMI shall supply Roche with a copy of all material
communications related to Products and Services to or from the Regulatory
Authorities. Upon request of Roche, FMI shall supply Roche with a copy of all
such communications to or from the Regulatory Authorities.”

 

 

6.

Section 8.4.  Section 8.4 of the Agreement is hereby replaced with the
following:

 

“8.4ctDNA Platform Financial Terms

FMI will be responsible for all FMI Development Cost for the ctDNA Platform
Development.  As part of the agreed upon ctDNA R&D Plan, FMI will provide sample
testing performed under such ctDNA  R&D Plan at no cost to Roche (other than
Roche’s cost in supplying FMI the Samples specified in the ctDNA R&D Plan).

 

Roche will pay FMI […***…] if FMI successfully […***…] first ctDNA Assay […***…]
set forth in the R&D Plan (“Initial Roche ctDNA Assay”) within […***…]

2***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

from […***…] (the “First ctDNA Milestone Date”).  Payment by Roche shall be made
within […***…] after achieving the First ctDNA Milestone Date and the receipt by
Roche of an invoice from FMI.

 

In addition, Roche will pay FMI […***…] if FMI successfully […***…] as agreed to
in the R&D Plan (the “Second ctDNA Milestone Date”). Payment by Roche shall be
made within […***…] after achieving the Second ctDNA Milestone Date and the
receipt by Roche of an invoice from FMI.

 

The Parties may develop additional ctDNA Assays for use as Clinical Study
assays, subject to an agreed financial structure for such work under the R&D
Plan.  Such additional development work will be conducted, if at all, pursuant
to an amendment to this Agreement or a separate written agreement between the
Parties.”

 

 

 

[Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed and effective as of the First Amendment Effective Date. All other terms
and conditions of the Agreement remain in force and effect.

 

FOUNDATION MEDICINE, INC.

F. HOFFMANN-LA ROCHE LTD

 

Signed: /s/ Michael J. Pellini

 

Signed: /s/ Stefan Arnold

 

Name: Michael J. Pellini, MD

 

Name: Stefan Arnold

 

Title: CEO

 

Title: Head Legal Pharma

 

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

Signed: /s/ Urs Schleuniger

 

 

Name: Dr. Urs Schleuniger

 

 

Title: Head Chugai and Basel Alliance & Asset Management

 

 

 

 

 

HOFFMANN-LA ROCHE INC.

 

 

Signed: /s/ John P. Parise

 

 

Name: John P. Parise

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

4